Citation Nr: 1209685	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a right index finger strain prior to February 24, 2009, and an initial rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for costochondritis.


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision decided by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, and issued by the RO in Atlanta, Georgia.

The Board observes that service connection was granted for costochondritis in a rating decision issued in December 2004 and for a right index finger strain in a March 2005 Board decision, which was implemented in a rating decision issued in June 2005.  Thereafter, additional evidence was received in September 2005, within one year of both rating decisions.  As such, the Veteran was afforded a VA examination in June 2006.  The RO indicated in the July 2006 rating decision on appeal that the Veteran's claims were being reviewed as a result of the additionally received evidence.  See 38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the issues on appeal are properly characterized as initial rating claims, as shown on the first page of this decision.

In December 2010, the Board remanded the case in order to comply with VA's duties to notify and assist and obtain medical records identified by the Veteran.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).




FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's right index finger strain is characterized by painful motion of the joints.

2.  For the appellate period prior to February 24, 2009, the Veteran's costochondritis had been resolved and approximated no more than a slight muscle group injury.

3.  As of February 24, 2009, the Veteran's costochondritis was moderate in severity and approximated no more than a moderate muscle group injury.


CONCLUSIONS OF LAW

1.  For the appellate period prior to February 24, 2009, the criteria for an initial rating of 10 percent, but no higher, for a right index finger strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5225 (prior to August 26, 2002), Diagnostic Code 5229 (as of August 26, 2002).

2.  As of February 24, 2009, the criteria for an initial rating in excess of 10 percent for a right index finger strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2011).

3.  For the appellate period prior to February 24, 2009, the criteria for an initial compensable rating for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.73, Diagnostic Code 5399-5321 (2011).

4.  As of February 24, 2009, the criteria for an initial rating of 10 percent, but no higher, for costochondritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.73, Diagnostic Code 5399-5321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for her right index finger strain and costochondritis from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for her right index finger strain and costochondritis were granted, and initial ratings were assigned, in the December 2004 and July 2006 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as VA and Army Medical Center treatment records have been obtained and considered.  The Veteran has not identified any outstanding treatment records that have not been obtained.  Additionally, she has not reported, and neither does the evidence of record show, that she is in receipt of Social Security Administration (SSA) disability benefits for the disabilities on appeal.  Absent any evidence showing that the Veteran is in receipt of said benefits for her claimed disorders, VA need not attempt to obtain her SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded a VA examination in February 2009 in conjunction with the claims on appeal.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right index finger strain and costochondritis as it includes an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.  The Board notes that, while the Veteran's most recent VA examination is over three years ago, the remainder of the record adequately reveals the current state of the Veteran's disability.  Specifically, as will be described in detail below, there is additional medical evidence, including VA and Army Medical Center treatment records, that adequately addresses the level of impairment of the disabilities since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged worsening since the February 2009 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examinations are necessary.

As indicated previously, the Board remanded this case in December 2010 in order to comply with VA's duties to notify and assist and obtain medical records identified by the Veteran.  The AOJ has obtained the Veteran's requested medical records.  Therefore, the Board finds that the AOJ has substantially complied with the December 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's claims on appeal was received in March 1996.  Therefore, the regulations in effect at such time are for application in this appeal.

Right Index Finger Strain

The Veteran is service-connected for a right index finger strain, which has been evaluated as noncompensable prior to February 24, 2009, and as 10 percent disabling thereafter.  In documents of record, the Veteran contends that her right index finger strain is more severe than the currently assigned rating and, as such, she is entitled to compensable and/or higher initial ratings, as applicable.  The Veteran further alleges that she experiences pain and that there has been no improvement in her disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

A review of the record, including September 1998 and June 2006 examinations, reveals that the Veteran is right-hand dominant.  For adjudicative purposes, her right hand is the major extremity.  38 C.F.R. § 4.69.

The Veteran's right index finger strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1996-2001) and 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2002-2011).  The current Diagnostic Code 5229 was added on August 26, 2002.  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g)  (West 2002); 38 C.F.R. § 3.114 (2011). 

Under Diagnostic Code 5225 (1996-2001), a 10 percent rating applies for favorable or unfavorable ankylosis of the index finger of the major or minor hand.

Under Diagnostic Code 5229 (2002-2011), a noncompensable rating applies for limitation of motion of the index finger of either the major or minor hand where there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.

A 10 percent rating applies for limitation of motion of the index finger of either the major or minor hand where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

VA provided the Veteran with a compensation and pension (C&P) examination of her right index finger in November 1996.  The Veteran reported experiencing swelling and numbness in her right index finger.  On testing, the VA examiner found no swelling or tenderness.  The Veteran was able to fully flex the right index finger to her midpalm.

A VA radiologist performed an x-ray of the Veteran's right index finger in November 1996 and found that the bones in her right hand were well-mineralized and articulate in a normal anatomical fashion, and the soft tissues were unremarkable.

At a QTC examination in September 1998, the Veteran reported having a right index finger injury that had become extremely painful.

VA provided the Veteran with a second C&P examination of her right index finger in May 2004.  The Veteran reported experiencing pain in her right index finger for the past 14 years; the pain occurs 1 time per month, lasts for 1 to 2 days, and was graded by the Veteran as 3/10 (with 1/10 being least painful and 10/10 most painful).  The Veteran reported that there are no flare-ups, and that the condition has no effect on her physical activity or her activities of daily living.  On testing, the VA examiner found a normal-shaped finger, nontender, with no effusion or crepitus.  The Veteran had flexion to 90 degrees at the metacarpophalangeal (MCP or MP) joint with no pain (even with repetition) and no fatigability; flexion to 90 degrees at the proximal interphalangeal (PIP) joint with no pain (even with repetition) and no fatigability; and flexion to 70 degrees at the distal interphalangeal (DIP) joint, with no pain (even with repetition) and no fatigability.  The VA examiner diagnosed the Veteran with a right index finger strain, and opined that it had no effect on her activities of daily living or employability.  In a May 2004 addendum, the examiner noted that an x-ray of the Veteran's right hand was normal.

VA provided the Veteran with a QTC examination of her right index finger in June 2006.  The Veteran reported experiencing sharp and aching pain in her right index finger for 10.5 years; the pain occurs 1 time per month, lasts for 3 days, and was graded by the Veteran as 7/10.  The Veteran reported that the pain can be elicited by physical activity, typing, and writing.  She also reported experiencing swelling and tenderness.  On testing, the examiner found that the Veteran was able to tie shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  The Veteran had the dexterity to approximate the proximal transverse crease of the palm.  The Veteran was able to touch her right index finger to her thumb with no gap.  The Veteran had flexion to 90 degrees at the MP joint, flexion to 110 degrees at the PIP joint, and to 70 degrees at the DIP joint.  The Veteran's joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  X-ray testing showed that the Veteran's right hand was within normal limits.  The examiner opined that the Veteran's right index finger strain had resolved, based on the absence of objective factors obtainable for the condition, and the x-ray results being within normal limits.

VA provided the Veteran with a third C&P examination of her right index finger in February 2009.  The Veteran reported experiencing pain and swelling in her right index finger, as well as decreased strength and dexterity.  She reported that she has flare-ups once every 10 days, and she graded the pain of those flare-ups as being 8/10.  She further reported that pain and swelling are increased with writing, typing, bending, and holding a fork.  The Veteran reported that the right index finger disorder prevents her from pushing the lawn mower, using her computer, washing dishes, or lifting groceries without pain.  She also reported that it interferes with typing at work.  On examination, the Veteran had flexion from 0 to 90 degrees at the MCP joint, with pain at 90 degrees; flexion from 0 to 110 degrees at the PIP joint, with pain at 110 degrees; and flexion from 0 to 70 degrees at the DIP joint, with pain at 70 degrees.  The examiner noted that there was pain with range of motion, and that three repetitions produced increased weakness, lack of endurance, fatigue, and incoordination at the endpoints of flexion with no loss of range of motion.  The examiner also found that x-rays of the Veteran's right hand were negative for fracture and dislocation, and the surrounding soft tissues were normal.  The examiner diagnosed the Veteran with a chronic strain of the right index finger, moderate in severity.

Based on a review of the foregoing, the Board finds that a 10 percent disability rating, but no higher, is warranted throughout the appellate period.  As explained above, 38 C.F.R. § 4.59 provides that painful joints, due to healed injury, warrant at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The Board further notes that 38 C.F.R. § 4.59 has remained in effect throughout the appellate period.

In this case, the Board finds that the Veteran is competent to report experiencing pain in her right index finger throughout the appellate period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).

Furthermore, the Board finds that the Veteran's descriptions of her right index finger pain during flare-ups throughout the appellate period are credible.  Although the Veteran did not have flare-ups of pain during her VA examinations prior to February 2009, the Board finds that her statements regarding her flare-ups are sufficiently consistent to warrant a finding of credibility, especially in light of the absence of evidence conflicting with her reports of flare-ups.

As the Veteran's reports of right index finger pain throughout the pendency of her appeal are both competent and credible, a 10 percent rating is warranted.  See Burton, supra; see also 38 C.F.R. § 4.59.

A rating in excess of 10 percent is not for application because, under both Diagnostic Code 5225 (1996-2001) and Diagnostic Code 5229 (2002-2011), 10 percent represents the highest schedular rating.  Additionally, the Board notes that no diagnosis of ankylosis of the right index finger is of record.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right index finger strain; however, the Board finds that her symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In sum, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's right index finger strain prior to February 24, 2009.  The Board further finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent as of February 24, 2009.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Costochondritis

The Veteran is service-connected for costochondritis, which has been evaluated as noncompensable.  In documents of record, the Veteran contends that her costochondritis is more severe than the currently assigned rating and, as such, she is entitled to a compensable initial rating.  The Veteran further alleges that she experiences pain and that there has been no improvement in her disability.

The Veteran's costochondritis is evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5399-5321.  Where, as here, the service-connected disability does not directly correspond to an existing diagnostic code, a diagnostic code which is analogous in functional, anatomical, and symptomatic characteristics will be used.  38 C.F.R. § 4.20.  The unlisted disability is then assigned a diagnostic code with the last two digits being "99."  38 C.F.R. § 4.27.  Because the Veteran's condition most closely approximates a muscle injury to Muscle Group XXI-the muscles of respiration-her disability will be evaluated as such.

Under Diagnostic Code 5321, a noncompensable rating applies for a slight injury to Muscle Group XXI, a 10 percent rating applies for a moderate injury, and a 20 percent rating applies for a moderately-severe or severe injury.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms. Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2) . A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. 38 C.F.R. § 4.56(d)(2)(ii) . Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2)(iii) . 

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

VA provided the Veteran with a C&P examination of her costochondritis in November 1996.  The Veteran reported experiencing recurrent chest pain for several years, which she stated can be caused by physical activity such as walking.  The Veteran stated that the episodes usually consist of sharp midanterior chest pain associated with shortness of breath, headaches, palpitations, a feeling of doom, and severe anxiety.  The VA examiner diagnosed the Veteran with chest pain episodes, atypical, with no evidence of cardiovascular abnormalities.  The examiner noted that, by the Veteran's history, the episodes are reminiscent of anxiety attacks.

A VA radiologist performed an x-ray of the Veteran's chest in November 1996 and found that it was negative for any active disease.

VA provided the Veteran with a second C&P examination of her costochondritis in May 2004.  The Veteran reported experiencing sharp sternal pain in the left aspect of her sternum for the past 13 years; the pain occurs 1 time per month, lasts for a few minutes, and was graded by the Veteran as 8/10.  The Veteran denied any flare-ups, and noted that the pain has no effect on occupational or physical activities.  The VA examiner diagnosed the Veteran with a chest wall strain, most likely secondary to costochondritis.  In an addendum, the examiner noted that a chest x-ray was normal, with normal heart size.  In a subsequent addendum, the VA examiner diagnosed the Veteran with a chest wall strain which is not of cardiac origin.

VA provided the Veteran with a QTC examination of her costochondritis in June 2006.  The Veteran reported experiencing weakness and sharp, aching pain at the mid-chest for the past 13 years; the pain occurs 7 times every 3 months, lasts for 2 days, and was graded by the Veteran as 8.5/10.  The Veteran stated that the pain can be elicited by physical activity, and that it reduces her ability to do daily activities due to pain and weakness.  An x-ray of the Veteran's ribs showed that they were within normal limits.  The examiner opined that the Veteran's costochondritis had resolved, based on the absence of objective factors obtainable for the condition, the examination, and the x-ray results being within normal limits.

In September 2008, the Veteran told a clinician at an Army Medical Center that she had midsternal chest pain.  She reported that the pain was sharp, and recurs 1 time per week on average.

VA provided the Veteran with a third C&P examination of her costochondritis in February 2009.  The Veteran reported experiencing chest pain "just about all the time" for 17 years.  The Veteran denied any muscle injury, tenderness, or swelling.  The Veteran reported that flare-ups occur 3-to-5 times per week and last about an hour.  The Veteran reported that her costochondritis prevents her from jogging and playing with her children; she also noted that it makes lifting her groceries painful.  The Veteran also reported that her costochondritis interferes with her doing heavy lifting at her job.  On examination, the examiner found that x-rays of the Veteran's chest were normal.  The VA examiner diagnosed the Veteran with chronic costochondritis, moderate in severity.

Based on a review of the foregoing, the Board finds that a 10 percent disability rating, but no higher, is warranted as of February 24, 2009-the date on which the Veteran's costochondritis was diagnosed as moderate in severity.  However, the Board finds that a rating in excess of 10 percent is not warranted as the Veteran's symptomatology does not more nearly approximate a moderately severe muscle group injury.  Specifically, there is no evidence of objective findings such as entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, or tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment, or symptoms approximating such impairment.  Moreover, there is no evidence of more severe manifestations that would meet the criteria for a rating of a severe muscle group injury.  Therefore, the Board finds that a 10 percent rating, and no higher, as of February 24, 2009, is warranted.

A noncompensable disability rating remains in effect prior to February 24, 2009, based on the absence of any findings consistent with moderate, moderately severe, or severe impairment.  Specifically, with regard to the criteria for a moderate muscle group injury, objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  None of these manifestations, or manifestations closely approximating such, are present.  Moreover, there is no evidence of more severe manifestations that would meet the criteria for a rating of moderately severe or severe impairment.  Indeed, as noted above, the June 2006 examiner found that the Veteran's costochondritis had resolved based on the absence of objective factors obtainable for the condition, the examination, and the x-ray results being within normal limits.

In addition, the Board notes that 38 C.F.R. § 4.59 is inapplicable because it applies to painful motion of the joints and the periarticular areas surrounding them, whereas the Veteran's costochondritis, by contrast, involves the chest wall and costal cartilage.

Moreover, unlike joint pain, the Board finds that the question of the severity of costochondritis is medically complex in nature because it involves distinguishing between multiple possible sources and systems.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of her allegations is outweighed by the aforementioned clinicians' findings.  Consequently, higher ratings are not for application.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected costochondritis; however, the Board finds that, except as described above, her symptomatology has been stable throughout the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for costochondritis prior to February 24, 2009.  The Board further finds that a 10 percent rating, but no higher, is warranted for the Veteran's costochondritis as of February 24, 2009.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right index finger strain and costochondritis with the analogous criteria found in the rating schedule.  The Board finds that the Veteran's right index finger strain and costochondritis symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of her right index finger strain or costochondritis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not contended, and the record does not show, that her service-connected right index finger strain and costochondritis render her unemployable.  In this regard, the November 1996 VA examination revealed that she was able to perform all of her activities of daily living.  Additionally, in May 2004, it was noted that the Veteran worked as a billing clerk and her service-connected right index finger strain and costochondritis had no effect on her employment or occupational activities, respectively.  Likewise, in June 2006, the Veteran was noted to be working as a desk clerk.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary.


ORDER

For the appellate period prior to February 24, 2009, an initial rating of 10 percent, but no higher, for a right index finger strain is granted, subject to the laws and regulations governing payment of monetary benefits.

For the appellate period as of February 24, 2009, an initial rating in excess of 10 percent for a right index finger strain is denied.

For the appellate period prior to February 24, 2009, an initial compensable rating for costochondritis is denied.

For the appellate period as of February 24, 2009, an initial rating of 10 percent, but no higher, for costochondritis is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


